Title: To Benjamin Franklin from Jonathan Nesbitt, 4 January 1782
From: Nesbitt, Jonathan
To: Franklin, Benjamin


Sir!
L’Orient Janry: 4th: 1782—
When I had the honor last of waiting on your Excellency at Passy, you were pleas’d to promise to give orders at Nantes for the Release of Captain Kinnear in Exchange for Captn Bell. The Death of Mr: Schweighauser no doubt is the Cause that nothing has hitherto been done in this affair, and unless your Excellency will please to give fresh orders to the Person you mean shall replace Mr: Schweighauser, or to some person properly authoris’d by you, to release Captn Kinnear; Captn Bell may yet be detain’d a Considerable time, which will be of the utmost disadvantage to his Private affairs. At his desire I transmit you herewith an extract from a Letter he lately receiv’d from Limerick— give me leave Sir! with great Sincerity to wish you many happy returns of the New Year & to subscribe my self with the Utmost Respect— Your Excellencys most Obedt humble Servt—
Jonatn: Nesbitt
His Excellency B: Franklin
 
Addressed: His Excellency Doctor B Franklin / Minister Plenipotentiary from the / United States of America to the Court / of Versailles / at Passy / Pres Paris
Notation: J. Nesbitt L’Orient. 4. Janvr. 1782
